Exhibit 10.21

FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT

THIS FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT (the “Amendment”) is dated
this the 7th day of August, 2007 by and among DELTIC TIMBER CORPORATION, a
Delaware corporation (the “Borrower”) and SUNTRUST BANK, JPMORGAN CHASE BANK,
N.A., AMERICAN AGCREDIT, PCA, COOPERATIVE CENTRALE RAIFFEISEN-BOERENLEENBANK,
B.A., “RABOBANK NEDERLAND,” NEW YORK BRANCH, WELLS FARGO BANK, N.A., REGIONS
BANK (for itself and as successor to AmSouth Bank), BANCORPSOUTH BANK
(collectively the “Lenders”), and SUNTRUST BANK, in its capacity as Issuing
Bank, Swingline Lender and Administrative Agent (the “Administrative Agent”) for
the Lenders.

RECITALS:

A. The Borrower, the Lenders, the Administrative Agent, the Swingline Lender and
the Issuing Bank entered into a Revolving Credit Agreement dated as of
September 9, 2005 (the “Credit Agreement”).

B. Pursuant to Section 2.24 of the Credit Agreement concerning “Increase of
Revolving Commitments; Additional Lenders,” the Borrower previously increased
the Aggregate Revolving Commitments to $300,000,000.

C. As of the date of this Amendment, the Revolving Commitments of the Lenders
are as follows:

 

Lender

   Revolving Commitment

SunTrust Bank

   $ 47,500,000

JPMorgan Chase Bank, N.A.

   $ 42,500,000

American Agcredit, PCA

   $ 42,500,000

Cooperative Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland,” New
York Branch

   $ 42,500,000

Wells Fargo Bank, N.A.

   $ 40,000,000

Regions Bank

   $ 60,000,000

BancorpSouth Bank

   $ 25,000,000

D. The Borrower, the Lenders, the Administrative Agent, the Swingline Lender and
the Issuing Bank desire to amend the Credit Agreement to: (i) reinstate the
facility under Section 2.24 of the Credit Agreement, allowing the Borrower the
option to request an increase of the Aggregate Revolving Commitments to an
amount not exceeding $350,000,000; and (ii) to make the other amendments as set
forth herein.



--------------------------------------------------------------------------------

E. Terms not defined herein shall have the meanings ascribed to such terms in
the Credit Agreement.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and adequacy of which is hereby acknowledged, the
parties hereto agree as follows:

1. Amended Definitions and Additional Definitions. Section 1.1 of the Credit
Agreement concerning “Definitions” is amended by adding the following additional
definitions in the appropriate alphabetical order:

“Acquisition” shall mean (a) any Investment by the Borrower or any of its
Subsidiaries in any other Person pursuant to which such Person shall become a
Subsidiary of the Borrower or any of its Subsidiaries or shall be merged with
the Borrower or any of its Subsidiaries or (b) any acquisition by the Borrower
or any of its Subsidiaries of the assets of any Person (other than an existing
Subsidiary of the Borrower) which constitutes all or substantially all of the
assets of such Person or which comprises a business unit of such Person.

“Pro Forma Basis” means, for purposes of calculating compliance with respect to
a proposed Acquisition, that such transaction shall be deemed to have occurred
as of the first day of the four fiscal-quarter period ending as of the most
recent fiscal quarter end preceding the effective date of such Acquisition. For
purposes of any such calculation in respect of any Acquisition as referred to in
Section 7.4(g): (a) any Indebtedness incurred or assumed in connection with such
transaction which is not retired in connection with such transaction (i) shall
be deemed to have been incurred as of the first day of the applicable period,
and (ii) if such Indebtedness has a floating or formula rate, shall have an
implied rate of interest for the applicable period for purposes of this
definition determined by utilizing the rate which is or would be in effect with
respect to such Indebtedness as at the relevant date of determination;
(b) income statement items (whether positive or negative) and capital
expenditures attributable to the Person or property acquired in such
Acquisition, shall be included beginning as of the first day of the applicable
period; and (c) pro forma adjustments may be included to the extent that such
adjustments are calculated in a manner not inconsistent with GAAP and would give
effect to events that are: (y) directly attributable to such transaction and
(z) expected to have a continuing impact on the Borrower and its Subsidiaries.

“Pro Forma Compliance Certificate” means a certificate of a Responsible Officer
of the Borrower delivered to the Administrative Agent in connection with any
Acquisition referred to in Section 7.4(g), which shall contain a reasonably
detailed calculation of compliance with the ratio requirements of
Section 7.4(g), upon giving effect to the applicable transaction on a Pro Forma
Basis, as of the most recent fiscal quarter end preceding the date of the
applicable Acquisition.

Section 1.1 of the Credit Agreement is amended by adding the following provision
at the

 

2



--------------------------------------------------------------------------------

end of the definition of Consolidated EBITDA:

Consolidated EBITDA shall include EBITDA on a Pro Forma Basis with respect to
any Acquisition, annualized from the date of such Acquisition for a period not
to exceed four fiscal quarters, so long as the calculation thereof is done in a
manner reasonably calculated to comply with GAAP, and such calculation is
detailed in the supporting calculations to a covenant compliance certificate as
detailed and measured to the Administrative Agent’s reasonable satisfaction.

Section 1.1 of the Credit Agreement is amended by adding the following provision
at the end of the definition of Consolidated Net Income:

Consolidated Net Income shall include the net income (or loss) on a Pro Forma
Basis with respect to any Acquisition, annualized from the date of such
Acquisition for a period not to exceed four fiscal quarters, so long as the
calculation thereof is done in a manner reasonably calculated to comply with
GAAP, and such calculation is detailed in the supporting calculations to a
covenant compliance certificate as detailed and measured to the Administrative
Agent’s reasonable satisfaction.

The definition of Aggregate Commitment Amount set forth in Section 1.1 of the
Credit Agreement is amended to reflect that as of August 7th, 2007, the
Aggregate Revolving Commitment Amount is $300,000,000.

2. Extension of Commitment Termination Date. Section 1.1 of the Credit Agreement
is amended by deleting the definition of “Revolving Commitment Termination
Date,” or “Commitment Termination Date,” and the following is substituted in
lieu thereof:

“Revolving Commitment Termination Date,” or “Commitment Termination Date” shall
mean the earliest of (i) September 9, 2012, (ii) the date on which the Revolving
Commitments are terminated pursuant to Section 2.8 and (iii) the date on which
all amounts outstanding under this Agreement have been declared or have
automatically become due and payable (whether by acceleration or otherwise).

3. Amendment to Pricing. Section 1.1 of the Credit Agreement concerning
“Applicable Commitment Fee Percentage” and “Applicable Margin” are amended so
that references to Schedule I after the effective date of this Amendment, shall
refer to the amended Schedule I, attached hereto and incorporated herein by
reference. All other references in the Credit Agreement to Schedule I shall
hereafter refer to amended Schedule I attached to this Amendment.

4. Reinstatement of Accordion Facility. Section 2.24 of the Credit Agreement
concerning “Increase of Revolver Commitments; Additional Lenders,” is amended so
that all references therein to $300,000,000, shall be amended to an amount equal
to $350,000,000.

 

3



--------------------------------------------------------------------------------

5. Amendment to Leverage Ratio Covenant. Section 6.1 of the Credit Agreement
concerning “Leverage Ratio” is amended by deleting such section and inserting
the following in lieu thereof:

Section 6.1 Leverage Ratio. The Borrower and its Subsidiaries shall maintain as
of the last day of each fiscal quarter of the Borrower, a Leverage Ratio of not
greater than 0.65:1.0, commencing with the third fiscal quarter of 2007.

6. Deletion of Consolidated Net Worth Covenant. Section 6.3 of the Credit
Agreement concerning “Consolidated Net Worth” is deleted.

7. Amendment to Timber Market Value Covenant. Section 6.4 of the Credit
Agreement is amended by deleting such section and inserting the following (and
renumbered as Section 6.3) in lieu thereof:

Section 6.3 Minimum Timber Market Value. The Borrower and its Subsidiaries shall
maintain a Timber Market Value greater than 175% of outstanding Total Senior
Indebtedness.

8. Amendment to Section 7.4. Section 7.4 of the Credit Agreement concerning
“Investments, Loans, Etc.” is amended by deleting subsection (g) of such section
and inserting the following in lieu thereof:

(g) Investments consisting of the Acquisition of assets of or equity interests
in a Person provided: (i) such Acquisition would not cause the Fixed Charge
Coverage Ratio, the Leverage Ratio or the Minimum Timber Market Value covenants
(each calculated on a Pro Forma Basis taking into account such Acquisition) to
be violated; (ii) no Default or Event of Default exists or would exist taking
into account such Acquisition; and (iii) the Administrative Agent has received
prior to such Acquisition, a Pro Forma Compliance Certificate demonstrating
compliance with clause (ii) of this subsection.

9. Amendment to Section 7.6. Section 7.6 of the Credit Agreement concerning
“Sale of Assets” is amended by deleting subsection (i) of such section and
inserting the following in lieu thereof:

(i) the sale of or other disposition for fair market value of obsolete or worn
out property, or other property which is not necessary for strategic purposes or
for operations, which is disposed of in the ordinary course of business.

10. Other Documents. All other Loan Documents executed and delivered in
connection with the Credit Agreement are hereby amended to the extent necessary
to conform to this Amendment.

11. Representations and Warranties. To induce the Administrative Agent, the
Issuing Bank, the Swingline Lender and Lenders to enter into this Amendment, the
Borrower hereby represents and warrants to the Lenders that:

 

4



--------------------------------------------------------------------------------

(a) Reaffirmation. As of the date of this Amendment and after giving effect to
this Amendment, the representations and warranties set forth in Article IV of
the Credit Agreement are true and correct in all material respects (except to
the extent that any such representation or warranty expressly relates to a
specified earlier date, in which case such representation or warranty shall be
true and correct as of such earlier date, and except for changes in facts and
circumstances which are not prohibited by the terms of the Credit Agreement);
and

(b) No Default. As of the date hereof and after giving effect to this Amendment,
no Default or Event of Default shall have occurred and be continuing.

12. Payment of Expenses. The Borrower agrees to pay or reimburse the
Administrative Agent for its reasonable out-of-pocket costs and expenses
incurred in connection with the preparation and execution of this Amendment.

13. Conditions. The effectiveness of this Amendment is subject to the
satisfaction of the following conditions precedent:

(a) The Lenders shall have received this Amendment (and any other documents
necessary to evidence the transactions relating thereto) duly executed by the
Borrower and the Guarantors, as applicable;

(b) No Default or Event of Default shall exist;

(c) In consideration for the execution of the Amendment by the Lenders, the
Borrower shall pay, concurrently with their execution hereof, an amendment fee
equal to five hundredths of one percent (5 bps.) of the Total Commitments prior
to the exercise of the accordion facility under Section 2.24 of the Credit
Agreement which increased the Aggregate Commitment Amount from $260,000,000 to
$300,000,000. Such consent and Amendment fee shall be paid to the Administrative
Agent for payment to the Lenders on a pro rata basis.

(d) The Administrative Agent shall have received a resolution of the Borrower
authorizing the execution and delivery of this Amendment and all transactions
related thereto, in form and substance satisfactory to the Administrative Agent
and its counsel;

(e) The Administrative Agent shall have received an incumbency certificate with
respect to the officer(s) of Borrower executing the Amendment, and certificates
of existence for the Borrower and the Guarantors;

(f) The Administrative Agent shall have received a favorable written opinion of
W. Bayless Rowe, Vice President, General Counsel and Secretary of the Borrower,
addressed to the Administrative Agent and the Lenders, and covering such matters
relating to the Amendment and the transactions contemplated thereby in form and
substance satisfactory to the Administrative Agent and its counsel; and

 

5



--------------------------------------------------------------------------------

(g) The Administrative Agent shall have received certified copies of all
consents, approvals or authorizations, required to be made or obtained in
connection with the execution and delivery of the Amendment or the transactions
contemplated thereby.

14. Counterparts. This Amendment may be executed by one or more of the parties
hereto on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.

15. Severability; Headings. Any provision of this Amendment which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability, without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. The section and
subsection headings used in this Amendment are for convenience of reference only
and are not to affect the construction hereof or to be taken into consideration
in the interpretation hereof.

16. Continuing Effect of Other Documents. This Amendment shall not constitute an
amendment or waiver of any other provision of the Credit Agreement not expressly
referred to herein and, except to the extent that the Credit Agreement has been
amended hereby, shall not be construed as a waiver or consent to any further or
future action on the part of the Borrower that would require a waiver or consent
of the Required Lenders or the Administrative Agent. Except as expressly
amended, modified or supplemented hereby, the provisions of the Credit Agreement
are and shall remain in full force and effect.

17. GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF GEORGIA.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this First Amendment
to Revolving Credit Agreement as of the day and date first set forth above.

 

DELTIC TIMBER CORPORATION, the Borrower

By:

 

/s/ Kenneth D. Mann

Title:

  Vice President and CFO SUNTRUST BANK, as Administrative Agent, as Issuing
Bank, as Swingline Lender and as a Lender

By:

 

/s/ Robert Maddox

Title:

  Vice President

Revolving Commitment: $47,500,000

 

7



--------------------------------------------------------------------------------

REGIONS BANK, as a Lender

By:

 

/s/ Kevin T. Smith

Name:

  Kevin T. Smith

Title:

  Vice President

Revolving Commitment: $60,000,000

 

8



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender

By:

 

/s/ Thomas A. Shehane

Name:

  Thomas A. Shehane

Title:

  Senior Vice President

Revolving Commitment: $42,500,000

 

9



--------------------------------------------------------------------------------

AMERICAN AGCREDIT PCA, as a Lender By:  

/s/ Gary Van Schuyver

Name:   Gary Van Schuyver Title:   Vice President

Revolving Commitment: $42,500,000

 

10



--------------------------------------------------------------------------------

COOPERATIEVE CENTRALE RAIFFEISEN-
BOERENLEENBANK B.A., “RABOBANK
NEDERLAND,” NEW YORK BRANCH, as a Lender By:  

/s/ Pamela Beal

Name:   Pamela Beal Title:   Vice President By:  

/s/ Rebecca O. Morrow

Name:   Rebecca O. Morrow Title:   Executive Director

Revolving Commitment: $42,500,000

 

11



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A. as a Lender By:  

/s/ Kevin L. Handley

Name:   Kevin L. Handley Title:   Vice President

Revolving Commitment: $40,000,000

 

12



--------------------------------------------------------------------------------

BANCORPSOUTH Bank, as a Lender

By:  

/s/ David Skinner

Name:   David Skinner Title:   President - El Dorado Division

Revolving Commitment: $25,000,000

 

13



--------------------------------------------------------------------------------

CONSENT OF GUARANTORS

The undersigned, each a Guarantor, as defined in the Subsidiary Guarantee
Agreement, hereby execute this Amendment to evidence their consent thereto, as
well as the transactions contemplated thereby, and agree that the Subsidiary
Guarantee Agreement dated September 9, 2005, remains in full force and effect.

 

        DELTIC TIMBER PURCHASERS, INC. Date: August 7, 2007     By:  

/s/ Kenneth D. Mann

    Title:   Vice President and CFO         DELTIC SOUTHWEST TIMBER COMPANY
Date: August 7, 2007     By:  

/s/ Kenneth D. Mann

    Title:   Vice President and CFO         CHENAL PROPERTIES, INC. Date: August
7, 2007     By:  

/s/ Kenneth D. Mann

    Title:   Vice President and CFO         CHENAL COUNTRY CLUB, INC. Date:
August 7, 2007     By:  

/s/ Kenneth D. Mann

    Title:   Vice President and CFO         DELTIC REAL ESTATE INVESTMENT
COMPANY Date: August 7, 2007     By:  

/s/ Kenneth D. Mann

    Title:   Vice President and CFO

 

14



--------------------------------------------------------------------------------

SCHEDULE I

APPLICABLE MARGINS AND COMMITMENT FEE PERCENTAGE

 

(Expressed as Basis Points Per Annum)

   Revolving Credit Facility   
Consolidated Total Debt to Consolidated Total Capital    Level I  

Level II

  

Level III

  

Level IV

   Level V

Facility Pricing

   <30.0%   >30.0% & <40.0%    >40.0% & <50.0%    >50.0% & <60.0%    >60.0%

Applicable Margin for Eurodollar Loans

   50.0   62.5    75.0    100.0    125.0

Applicable Margin for Base Rate Loans

   0.00%   0.00%    0.00%    0.00%    0.00%

Commitment Fee Percentage

   10.0   12.5    15.0    20.0    25.0

 

15